 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDfinding does notper sepreclude the employer from adding to, or sub-tracting from, the employees' work assignments.While that findingmay be determined by, it does not determine, job content; nor does itsignify approval, in any respect, of any work task claims which thecertified union may have made before this Board or elsewhere."On total consideration of the entire problem, we do not think itwould be appropriate to resolve here the unit placement of services ofmusicians in particular dispute.The issue as to these employees isso inextricably woven with the broader problem that its resolutioncould not be accomplished without what would amount to a recon-sideration of the unit itself, which, as we have stated above, we shallnot attempt in this kind of proceeding.Accordingly, in all the circumstances of this case we shall dismissABC's motion to clarify. This dismissal is not to be deemed as a de-cision on the merits of the dispute in any manner, either in its broadaspects or as bearing on the question of the unit placement of the non-musical services of any employee or the question of union membershiprequirements of any employee.[The Board denied the motion.]MEMBER LEEDOM took no part in the consideration of the aboveOrder Denying Motion.United Association of Journeymen and Apprentices of the Plumb-ing and Pipefitting Industry of the United States and Canada,Local 449, AFLand J. B.Ruthrauff,d/b/a Refrigeration Equip-ment Co. and Weston Sales&Service Co.,Inc. and The GreatAtlantic&Pacific Tea Company.Cases Nos. 6-CD-33,6-CD-34,and 6-CD-35.May 6,1955DECISION AND DETERMINATION OF DISPUTESThis proceeding arises under Section 10 (k) of the Act, which pro-vides that "whenever it is charged that any person has engaged in anunfair labor practice within the meaning of Section 8 (b) (4) (D)of the Act, the Board is empowered and directed to hear and determinethe dispute out of which such unfair labor practice shall havearisen. . . ."On July 12,13, and 14,1954, respectively, charges were filed with theRegional Director for the Sixth Region by the various employersnamed as Charging Parties below, alleging that the United Associationof Journeymen and Apprentices of the Plumbing and Pipefitting In-dustry of the United States and Canada, Local 449, AFL, hereinaftercalled the Plumbers, had engaged in and was engaging in certain activ-112 NLRB No. 85. UNITED ASSOCIATION OF JOURNEYMEN609ities proscribed by Section 8 (b) (4) (D) of the Act.The ChargingParties are : J. B. Ruthrauff, d/b/a Refrigeration Equipment Co., here-in called Ruthrauff; Weston Sales and Service Co., Inc., herein calledWeston, and The Great Atlantic & Pacific Tea Company, herein calledA & P. Read comprehensively, these charges allege in substance, thatthe Plumbers had induced the employees of Ruthrauff, Weston, A & P,and of Thorofare Markets, Inc., herein called Thorofare,' to engage ina strike or concerted refusal to perform certain work in the course oftheir employment with an object of forcing or requiring Ruthrauff,Weston, A & P, or Thorofare to assign the work of "setting, aligning,and leveling of refrigerated display cases" at certain specified con-struction projects to members of the Plumbers, rather than to em-ployees who were members of United Brotherhood of Carpenters andJoiners of America, Carpenters District Council of Pittsburgh andVicinity, AFL, herein called the Carpenters, or of any other labor or-ganization, trade, craft, or class.Thereafter, pursuant to Section 10 (k) of the Act and Sections 102.71and 102.72 of the Board's Rules and Regulations, the Regional Directorinvestigated the charges and provided for an appropriate hearing,upon due notice to all the parties.The hearing was held on August 12,1954, before W. G. Stuart Sherman, a hearing officer of the Board. Re-frigeration and Air Conditioning Contractors Association, Pittsburgh,Pennsylvania, an employer association of which Ruthrauff, Weston,and 10 other employers are members, was permitted to intervene in thehearing.This Association is sometimes referred to herein as the Re-frigeration Contractors.All parties appeared at the hearing and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to adduce evidence hearing on the issues.The rulingsof the hearing officer made at the hearing are free from prejudicialerror and are hereby affirmed.On September 20, 1954, the parties submitted to the Board a stipula-tion to correct the record in certain respects, which was duly matte partof the record herein by order of the Board dated September 23, 1954.On October 11, 1954, counsel for the Charging Parties and the Re-frigeration Contractors filed a brief, which the Board has duly con-sidered.Upon the entire record in this case, as corrected by the stipulation ofSeptember 20,1954, the Board makes the following :FINDINGS OF FACT1.Commerce data concerning A & P, Thorofare, and the Refrigera-tion Contractors Association were introduced by stipulation of theparties at the hearing.Upon the basis of such data, we find that at1A & P and Thorofare are sometimes referred to jointly herein as the Grocery Companies. 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDleast one employer at each of the several dispute sites is engaged in com-merce within the meaning of the Act.2.The Plumbers and the Carpenters are labor organizations withinthe meaning of the Act.I.THL FACTSA. The backgroundThe work stoppages forming the specific subject of the instantcharges occurred in Pittsburgh, Pennsylvania, in a background ofsimilar work stoppages occurring during the year preceding the instantcharges.All such stoppages affected the completion of supermarketbuilding construction projects of A & P and Thorofare, and all aroseas a result of the assignment by these companies of a portion of thework tasks necessary to the installation of refrigerated display cases(viz,the leveling, aligning, and setting of such cases) to their ownmaintenance crews.These maintenance crews were staffed in wholeor in part by members of the Carpenters, and the work tasks such crewswere assigned to perform had long been the subject of an intraunionjurisdictional dispute between the Carpenters union, on the one hand,and the Plumbers union (the Respondent here), on the other.ThePlumbers' work jurisdiction claims, going back many years, extend toallwork tasks related to the maintenance and installation of refrigera-tion, air-conditioning, and heating equipment.Neither A & P nor Thorofare employ any members of the Plumbers.Both, however, require from time to time, the kind of specialized re-frigeration services which members of the craft represented by thePlumbers are qualified to perform.At supermarket construction jobsof the type here subjected to stoppages, A & P and Thorofare usu-ally require such specialized services particularly for the "connect-ing up" of refrigerated display cases to the refrigerating machines.To obtain such services, the Grocery Companies subcontract refrigera-tion work to employers like Weston and Ruthrauff, who are in therefrigeration contracting business, and who employ members of thecraft represented by the Plumbers.The Grocery Companies haveexperienced difficulties, however, in obtaining performance of suchsubcontracts, at least since March 1953, whenever they reserved foror actually assigned to their own maintenance employees the workof leveling, aligning, and setting of refrigerated display cases.2On or about October 1, 1953, the Plumbers obtained from the Re-frigeration Contractors Association an associationwide collective-bar-2 The Plumbers'activitiesin connection with some of these stoppages formed the subjectof two priorS (b) (4) (D) chargesdated respectively in December 1953 andMay 1954(Case No G-CD-29, and 6-CD-31)Both sets of charges were withdrawn upon the basisof a Regional Office investigation disclosing informal adjustment of the disputes UNITED ASSOCIATION OF JOURNEYMEN611gaining agreement covering a craft unit of pipefitters and contain-ing, among others, the following provisions : 3Article I (c)In order to avoid jurisdictional controversies withother trades, the party of the second part [Plumbers union]insists that the party of the first part procure and embrace intheir job contracts and specifications all of the unloading, han-dling from curbstone delivery, erection and installation of pip-ing, fixtures, appurtenances and appliances that are necessarytomake a complete refrigeration and/or air conditioning in-stallation, all of which are embraced in the United Association'sjurisdiction of work, including all service work.Article II, Section J. (A)The handling, assembling, instal-lation and servicing of all multiple, commercial and industrialrefrigeration shall be performed on the job or in the shop of theemployer by a journeymen at the prevailing wage and workingconditions established by Agreement with the Heating, Pipingand Air Conditioning Contractors, Pittsburgh Association... .(B)The handling, assembling, installation and servicing ofallmakes of individual units used for home air conditioning andrefrigeration may be performed on the job or in the shop of theemployer by a journeymen member of Local Union No. 449, atthe prevailing wage rate established by this Agreement. .. .Article IX, Section 5.Pipefitting of every description beinginstalled under the supervision of those employing journeymenof the United Association in the pipefitting industries must behandled, erected and installed by Journeymen members of theUnited Association.. . .This contract was in effect at the time of the events immediatelygiving rise to the instant charges.B. The events uponwhich the instant charges are based1.The Plumbers'activity in connectionwith the A &P projectA & P began construction of a supermarketbuildingat Bridge-ville,Pennsylvania(to replace one that hadburneddown at thatlocation)sometime prior to February 1954. In February 1954, HaroldGreiff, the Plumbers' assistant business agent, advised Ruthrauff,8 Subsequent to the making of this contract, the Plumbers obtained Board certificationof its representative status as a result of a Board-conducted consent election held on April22, 1934.The election involved a unit of "all journeymen steamfitters, including com-mercial and domestic air conditioning and refugeration journeymen, appientices and appli-ance servicemen employed by members of the Refrigeration and Air Conditioning Con-tractois Association of Allegheny County, Pennsylvania, excluding all other employeesand guards, pintessiouat employees and supmvnsors as defined in the National LaborRelationsAct, as amended "The Refugeratnon Contiactors Association at that timeembraced 11 enmplo3eis, including \Veton and Rutluauff369028-56--vol 11 2-40 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDduring the course of a conversation. concerning the construction job,that he anticipated A & P's assignment of the "leveling, aligning,and setting" work to the Carpenters. In that event, Greiff stated,the Plumbers "wouldn't furnish steamfitters for connecting up thecases."Greiff further requested of Ruthrauff that he "insist" thatA & P permit him (Ruthrauff) to "set the fixtures." Ruthrauff re-plied that he would worry about that if he obtained the subcontract;and that he could only "bid" on the work that A & P asked him tobid on.Greiff then told Ruthrauff : "You tell the Company I orderedyou to bid on this work." At this point Ruthrauff told him: "WhenI have to take orders from you I will get out of the refrigerationbusiness."The next day, Ruthrauff' made efforts to obtain the A & Prefrigeration work.A & P, however, reserved for its own maintenancecrews, comprised largely of members of the Carpenters, the work ofleveling, aligning, and setting of refrigerated display cases for its^n,2nBridgeville store. It asked various refrigeration contractors for bidslimited to the "connecting up" of the refrigerated display cases to beplaced in the Bridgeville store, and on June 4 it awarded such bid toRuthrauff.Sometime between June 25 and July 8, 1954, pursuant to A & P'sdirections, A & P maintenance employees completed the work of un-loading refrigerated display cases, of setting them in place, and bolt-ing them together.On July 8 or 9, A & P notified Ruthrauff by telephone that it desiredto have the "connecting-up" refrigeration work for which it had con-tracted on June 4, begun on July 12. In compliance with this request,Ruthrauff began performance of his contract on July 12.He assignedone of his employee pipefitters (Bazner) to go to the project on thatday to do certain preliminary work, such as the unloading of materialsand the placement of compressors in the basement. Bazner completedall or most of this preliminary work with the assistance of several ofthe A,','P maintenance men on July 12.At approximately 3: 30 or 4 p. in. on that afternoon, Harold Greiff,assistant business agent of the Plumbers, visited Ruthrauff at the lat-ter's office to inquire when RuthraufF would begin the Bridgeville job.Ruthrauff advised Greiff that lie had begun work on the project thatmorning.Greiff then stated that Ruthrauff's men were not supposed tobegin work on that project if they found that the refrigerated displaycases had been set by members of the Carpenters and that he woulddirect Bazner not to work on the project further.Bazner did not re-port to work on the Bridgeville project the next clay, although Ruth-rauff had expected him to do so, explaining to Ruthrauff that Greiffhad informed him the job was "struck." Ruthrauff testified he didnot direct any other of his employees or members of the Plumbersto go to the Bridgeville job because lie felt that such direction would UNITED ASSOCIATION OF JOURNEYMEN613be futile, in the face of his knowledge that the Plumbers would notpermit the pipefitters to work on jobs where members of the Car-penters had set the display cases.'As of the time of the hearing, A & P had not yet opened its Bridge-ville store.It was unable to do so because the refrigerated displaycases had not been "connected up," all other work on the project havingbeen completed.Two or three weeks requiring three or four men, wasneeded to complete the work of connecting up the refrigerated displaycases.As all parties apparently agree, the work of connecting up ofsuch cases requires a considerable amount of technical competenceand skill of the kind possessed by the pipefitters employed by Ruth-rauff or by other refrigeration contractors.2.The Plumbers' activity in connection with the Thorofare projectThorofare was engaged, in June 1954, in the construction of a super-market in the Borough of Avalon, Allegheny County, Pennsylvania.Following its customary practices, its construction plans reserved forits own maintenance crew, some of whom were members of the Car-penters covered by the contract between Thorofare and the Carpenters,the work of leveling, aligning, and setting of the refrigerated displaycases to be installed in the Avalon project.Sometime prior to June24, 1954, Thorofare requested "bids" for the "connecting up" of suchrefrigerated display cases and on June 24 awarded such bid to Weston.On June 30 Thorofare assigned the work of leveling, aligning, andsetting the refrigerated display cases in the Avalon store to its ownmaintenance crew.This work was completed on July 1.On July 7 Weston began work under its subcontract. It assignedone of its employees, a pipefitter, to the Avalon project on that day,assigned an additional pipefitter on July 9, and a third on July 12.On the afternoon of July 12, Weston was informed by phone, by oneof the employees he had assigned to the Avalon project, that Greiff haddirected the pipefitters not to do any more work on the Avalon proj-ect because the refrigerated display cases had been set by Carpenters.Weston directed the other two pipefitters to pick up their suppliesand report to the office.On the following day, July 13, Weston wentto the Plumbers' office to explore how completion of the job could beeffected.He was told by Greiff and Aiken (another officer or agentof the Plumbers), that Weston should have Mr. Fry (Thorofare'streasurer) "put pressure on the Carpenters" to get the Carpenters torelease its claim to work involving the setting, leveling, and aligningof refrigerated display cases.Greiff also stated that: (1) He wouldkeep the men off the job until an understanding could be obtained*Ruthrauff had been a member of the Plumbers prior to his acquisition of the refrigera-tion business and knew the Plumbers'mtiaunion rules obligated the members of thePlumbers not toworkon such jobs 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom Thorofare of just what future assignments would be; and (2)that Weston was to refuse to accept job contracts in the future "unlessthe contract provided for the entire job including setting, leveling, andaligning" of the refrigeration cases.As of the time of the hearing the work of "connecting up" the re-frigerated display cases remained uncompleted although all other con-struction work on the project had been done.As a result, Thorofarewas unable to go through with its original plan for opening of theAvalon store on July 27. Its managerial official testified that Thoro-fare has suffered extensive losses, which included, among others, lossescaused by the spoilage and deterioration of perishable and semiperish-able food with which it had stocked the store in anticipation of theJuly 27 opening.'Meanwhile, concurrently with the Avalon project, Thorofare wasengaged in construction at Connellsville, Pennsylvania (a locale about.50 miles from Pittsburgh).Weston was interested in bidding on thisjob, but before doing so, he wished to explore with the Plumberswhether he would "be permitted" to do the work.He therefore askedone of his employees to find out the Plumbers' attitude.The em-ployee reported toWeston that Greiff advised that the Plumbers'members "wouldn't be able to go to Connellsville, unless [Weston]had the complete job, including the setting, leveling, aligning, andconnecting up of the refrigeration."II.THE CONTENTIONS OF TIIE PARTIESIn asserting that the Plumbers have violated 8 (b) (4) (D), Weston,Ruthrauff, and the Refrigeration Contractors Association contendthe Plumbers have induced employees of the Association's membersconcertedly to refuse to perform work on the Grocery Companies'construction projects, because the latter refuse to respect the Plumb-ers'work jurisdiction claims, and had assigned to their own mainte-nance crews the work of leveling, aligning, and setting of refrigerateddisplay cases, instead of reserving such tasks for indirect assignmentto Plumbers employed by members of the Refrigeration ContractorsAssociation.These employers also contend that, in view of the rangeof the Plumbers' activities, the Board should make an areawide de-termination of dispute.No other party to the proceeding filed briefs.The record other-wise discloses, however, that the Grocery Companies agree substan-5 On August 13, 1954 (the day after the hearing) the United States District Court fortheWestern District of Pennsylvania issued an injunction against the Respondent Unionpuisuant to Section 10 (1) of the Act ieetraiiiing it from engaging in the activities foini-ing the subject of the instant charges, pending the Board's determination hereinAccord-ing to the Refrigeration Contractors' brief herein, the Plumbers thereafter completed the"connecting up" woik at the A & P and Thoiofaie projects. UNITED ASSOCIATION OF JOURNEYMEN615tially with the position of the Refrigeration Contractors Associationand its members.The record establishes nothing definitive in the way of an argumentor a "defense" by the Plumbers.The latter produced no witnesses,and with one exception, submitted no affirmative evidence in this pro-ceeding.The exception is the Plumbers' production (as the sole unionexhibit) of the associationwide collective-bargaining agreement be-tween the Plumbers and the Refrigeration Contractors Associationreferred to in the factual statement above.The Plumbers' inclusionof this contract in the record and certain questions posed by thePlumbers' counsel in the course of his cross-examination of employerwitnesses, suggest the Plumbers' reliance on such contract as providinga lawful basis for the assertion of a claim over the leveling, aligning,and setting of refrigerated display work, and hence as constituting a"defense" to the charged violation of 8 (b) (4) (D).III.THE APPLICABILITY OF THE STATUTEThe charges, which were duly investigated by the Regional Di-rector, allege violations of Section 8 (b) (4) (D), and the RegionalDirector was satisfied, on the basis of such investigation, that viola-tions of the section had been committed.Our review of the record inthis proceeding is directed solely to determining whether, on the evi-dence adduced in support of the charges, there is reasonable cause tobelieve that the Plumbers have violated Section 8 (b) (4) (D) of theAct.This statutory provision prohibits a union's exertion of strikepressures in aid of a demand upon "any employer" for the assign-ment of "particular work to employees in a particular labor organiza-tion or in a particular trade, craft, or class rather than to employeesin another labor organization or in another trade, craft, or class,unless such employer is failing to conform to an order or certificationof the Board determining the bargaining representative for employeesperforming such work :..."Our study of the virtually undisputed evidence adduced in supportof the charges reveals a conflict in the Pittsburgh area between thePlumbers, on the one hand, and the Carpenters, on the other, resultingfrom the overlapping jurisdictional claims of the two unions overwork relating to the installation of refrigerated display case equip-ment.The situations which immediately gave rise to the filing of thiscase involve the attempts of the Plumbers to obtain for its members,the leveling, aligning, and setting work in connection with the instal-lation of such equipment which the Grocery Companies, in accordwith their business judgment, had assigned to Carpenters.The par-ticular facts which tend to support the charged violation of 8 (b) (4)(D) herein include those establishing that the Plumbers induced a 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDcessation of work on the Grocery Companies' construction projects onthe part of Plumbers' members by invoking as to them the obligationsof a long-standing intraunion rule.This rule apparently providedthe Plumbers were not to work on construction projects at which aportion of the tasks regarded as being Plumbers' work, had been as-signed to, or performed by, other crafts.As expressed by thePlumbers' agent, at a time concurrent with the strike activity here in-volved, the Plumbers "pulled" its members "off" the Grocery Com-panies' sites, because the refrigeration cases had been set by Carpen-ters,whereas the Plumbers regarded such work as plumbers' workwhich should have been subcontracted by the Grocery Companies torefrigeration contractors employing Plumbers.In apparent justification of the Plumbers' activity, its counsel sug-gested at the hearing that such activity was actually occasioned by thefact that Weston and Ruthrauff had committed a "breach" of theircontractual commitment to the Plumbers under the RefrigerationContractors' agreement by accepting the kind of subcontractsawarded to them here by the Grocery Companies.Examination of the Refrigeration Contractors' collective-bargain-ing contract reveals that the specific provision to which Plumbers'counsel made reference is that contained in article I (c), quoted in full,supra.Although all that this article states is that the Plumbers "in-sists" upon the refrigeration contractors' procurement of complete-job service contracts, we may assume without so deciding, that thisprovision in fact obligates the employer parties to the agreement torefuse the more limited kind of job contracts which the Grocery Coin-panies here awarded to Weston and Ruthrauff. The obligations ofthe refrigeration contractors were not, of course, binding upon theGrocery Companies.We further find that the terms of this contractcould not provide the Plumbers with a valid defense to conductforcibly requiring the Refrigeration Contractors to procure, for as-signment to their employees, the disputed work from the GroceryCompanies.This is so, because, apart from any other reasons whichmay be pertinent, we find that article I (c) of the contract is an inte-gral part of a discriminatory scheme for the effectuation of aPlumbers' monopoly over the work that Plumbers regards as being"plumbers' work." Thus the contract reveals that once the Refrigera-tion Contractors procure job contracts of the kind described underarticle I (c), they are obligated to assign the work content of such con-tracts in accord with the terms of article II (5) and article IX (5) ofthe contract also quoted above.These articles restrict the refrigera-tion contractors to the employment of Plumbers' members only, for atleast part of the work tasks over which the Plumbers claims jurisdic-tion.Such discriminatory restriction, however, isper seillegal within UNITED ASSOCIATION OF JOURNEYMEN617the meaning of Section 8 (a) (3) of the Act.' Its existence in the con-tract, under the circumstances, thus brings this case within the scopeof the Board's rulings in the recent decision involving the Philaclel-phia locals of the Plumbers.'The Board held, in that case, that a col-lective-bargaining contract providing for the employment of unionmembers only in the performance of work tasks encompassed in theunion's jurisdictional claim was invalid and unenforceable; andthat, therefore, such a contract could neither "insulate" a union'sstrike-supported demands upon the contracting employers for theassignment of the work tasks in dispute from the reach of Section 8(b) (4) (D) of the Act, nor serve as a basis for the Board's determina-tion of the merits of the union's claims.We regard thePhiladelphiaPlumber'case as dispositive of the situation presented here."We find, upon all of the foregoing facts, that there is reasonablecause to believe that the Plumbers have engaged in and are engagingin conduct violative of Section 8 (b) (4) (D) of the Act in attemptingto require employers to assign to Plumbers' members the work of level-ing, aligning, and setting of refrigerated display cases.We find, fur-ther, that the dispute over the assignment of these work tasks is prop-erly before us for determination under Section 10 (k) of the Act.The Merits of the Dispute; and the Scope of the DeterminationIt automatically follows from what we have said above, that thePlumbers have no legal warrant for their direct or indirect claim thatthere be assigned to Plumbers employed by the employer members ofthe Refrigeration Contractors the work of leveling, aligning, andsetting of the kind here before us, Which had been assigned to car-penters employed by the Grocery Companies.We so find.It remains only therefore, to consider whether, in accord with therequest of the Refrigeration Contractors, our determination of thedispute situation here before its should be broad enough in scope to6 Section 8 (a) (3) of the Act allows the imposition of union membership as a conditionof employment under certain specified conditions, only on or after the 30th day followingthe beginning of employment, or the eltective date of the agreement, whichever is laterTheperse illeaality of the contract articles, noted above, stems from the fact that theyexceed, on their face, the permissible bounds of this statutory provisionIn so finding,we note that the forbidden aspects of article II (5) and article IX (5) make no allowancesfoi the fact that under aiticle I (b) of the agreement, the employers have a puipoitedcontractual eight to hire nonunion plumber craftsincn. Should the employers do so, theycould not, however, utilize such ciaftsnien foi the performance of the kind of work dealtwith in articles II and IXAccordingly, and as the employers heie involved have a verysmall complement of employees (Weston has 'S, and Rutlnauff, 12, plumbers), the prac-tical operative effect of the forbidden assignment of work provisions may well be to renderit economically unfeasible for such employers to hire any nonunion membersThe result-ing complete "closed-shop" condition is obvious7UintedAssociationof Journeymen and Apprentices of the Plumbing and Pipe FittinqIndustry of the United States and Canada, Local 420, et al.,108 NLRB 186, hereinaftercalled thePhiladelphia Plumberscase.6We do not pass upon what effect this contract would have had as a defense absent thepresence of provisions violative of Section 8 (a) (3) 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDafford protection to all employers in the Pittsburgh area who havebeen or are likely to be affected by the Plumbers' jurisdictional claims.In support of this request, the Refrigeration Contractors have madean unchallenged evidentiary showing that strike activity similar tothat which immediately preceded the filing of the instant charges hadbeen induced by the Plumbers on 8 or 9 separate construction projectsin the Pittsburgh area during the past several years, and had in-volved directly the employees of 6 or 7 of the 14 members of theRefrigeration Contractors' Association.They established, also, thelong-standing and continuing design of the Plumbers to effect aPlumbers' monoply over the disputed work in the Pittsburgh area.In light of such showing, we agree that, absent our broad determina-tion of the dispute situation, there is a real danger that unwarrantedjurisdictional disputes will continue to recur throughout the area inwhich this Plumbers local operates.'We note, in this connection, that,in the ancillary injunction proceedings instituted in this case under10 (1) of the Act, the General Counsel requested and obtained fromthe United States District Court for the Western District of Penn-sylvania a broad restraining order, pending our determination here,which broadly provided protection to any employer in AlleghenyCounty from such potential threat of the Plumbers' continuing its un-lawful attempts to effectuate its work assignment plans.Under all the foregoing circumstances, we find it will effectuatethe policies of the Act to broaden our determination of dispute hereinso as to provide protection to all employers in Allegheny County froman unwarranted continuation of this jurisdictional strife.19We conclude, accordingly, that the Plumbers were not lawfully en-titled to force or require, by means proscribed by Section 8 (b) (4)(D), the Grocery Companies, or the employer members of the Re-frigeration Contractors' Association (includingWeston and Ruth-rauff), and are not lawfully entitled to similarly require any other-employer or association of employers in Allegheny County, Penn-sylvania, to assign the work of setting, leveling, and aligning of re-frigerated display cases on supermarket or on other store construc-tion projects to members of the Plumbers rather than to members ofthe Carpenters, or members of the carpenters' craft."DETERMINATION OF DISPUTESUpon the basis of the foregoing findings, and the entire record inthe case, the Board makes the following determination of disputespursuant to Section 10 (k) of the Act.9 Its local juiisdiction extends to all of Allegheny County, Pennsylvania.10 Cf ThePhiladelphia Plumbers'case citedsupra,footnote 8.11By this action, however, we are not to be deemed as making an assignment of the,disputed work to Carpenters, or to any other trade, craft, or class of employees. ALUMINUMWORKERS INTERNATIONAL UNION619'1.United Association of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the United States and Canada,Local 449, AFL, is not and has not been lawfully entitled to force orrequire, by means proscribed by Section 8 (b) (4) (D), any employerin Allegheny County, Pennsylvania, to assign leveling, aligning, andsetting of refrigerated display case work on any supermarket con-struction project or any other store construction project to members ofsaid Local 449, rather than to carpenters or to members of CarpentersDistrict Council of Pittsburgh, Pennsylvania, and Vicinity, UnitedBrotherhood of Carpenters and Joiners of America, AFL.2.Within ten (10) days from the date of this Decision and De-termination of Dispute, the Respondent Union (Local 449) shallnotify the Regional Director for the Sixth Region, in writing, whatsteps the Respondent has taken herein to comply with the terms ofthis Decision and Determination of Disputes.MEMBER LEEDOM took no part in the consideration of the aboveDecision and Determination of Disputes.Aluminum Workers InternationalUnion,LocalNo. 135,AFLandLeona H. Boness.Case No. 13-CB-303.May 6, 1955SUPPLEMENTAL DECISION AND ORDEROn August 5, 1954, Trial Examiner Ralph Winkler issued his In-termediate Report in the above-entitled proceeding, fuiding that theRespondent had not engaged in certain unfair labor practices withinthe meaning of Section 8 (b) (1) (A) and (2) of the Act and recom-mending that the complaint be dismissed in its entirety, as set forthin the Intermediate Report.Thereafter, the General Counsel filed-exceptions to the Intermediate Report and a supporting brief.On February 1, 1955, the Board issued its Decision and Order,'to which a copy of the Intermediate Report was attached, in which itreversed the Trial Examiner on the sole ground that Boness, on Sep-tember 9, 1953, had made a proper tender of dues, and found that theRespondent had violated Section 8 (b) (1) (A) and (2) of the Actby causing the unlawful discharge of Leona Boness after she had madea proper tender of back dues which was refused. The Board there-fore ordered that the Respondent make Boness whole for any loss ofearnings suffered as a result of the discrimination practiced against her.On February 15, 1955, the Respondent filed with the Board amotion for reconsideration and/or remand, alleging,inter alia,that,1 111 NLRB 411Subsequently, on February 7, 1955, the Board issued an Order Cor-recting Decision and Order112 NLRB No. 80.